In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00344-CV
     ___________________________

            IN RE D.J., Relator



             Original Proceeding
 90th District Court of Young County, Texas
            Trial Court No. 34084


Before Kerr, J.; Sudderth, C.J.; and Womack, J.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for temporary relief and emergency stay and is of the opinion that relief should be

denied.   Accordingly, relator’s petition for writ of mandamus and motion for

temporary relief and emergency stay are denied.

                                                   Per Curiam

Delivered: October 27, 2021




                                          2